             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

REBECCA G. POLLARD,                    )
                                       )
                 Plaintiff,            )
                                       )
v.                                     )         Case No. CIV-17-354-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER


     Plaintiff Rebecca G. Pollard (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant   was   not   disabled.       For   the    reasons

discussed    below,    it   is   the   finding   of   this   Court   that     the

Commissioner’s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social
Security       Act   “only    if    his    physical   or   mental      impairment    or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists    in    the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                     See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).               This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;       and,   second,    whether    the    correct    legal

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                             2
standards were applied.      Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.       It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson   v.   Perales,   402     U.S.   389,   401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).           The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.      Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                       Claimant’s Background

     Claimant was 37 years old at the time of the ALJ’s decision.

Claimant completed her education through the eighth or ninth grade.

Claimant has worked in the past as a certified nurse’s aide,

convenience store clerk, waitress, and cashier.          Claimant alleges

an inability to work beginning May 20, 2014 due to limitations

resulting from COPD, affective disorder, and anxiety.




                                     3
                            Procedural History

     On May 20, 2014, Claimant protectively filed for supplemental

security income pursuant to Title XVI (42 U.S.C. § 1381, et seq.)

of the Social Security Act.          Claimant’s application was denied

initially   and    upon     reconsideration.             On   March    22,   2016,

Administrative Law Judge (“ALJ”) B.D. Crutchfield conducted an

administrative hearing by video with Claimant appearing in Poteau,

Oklahoma and the ALJ presiding from Tulsa, Oklahoma.                   On May 27,

2016, the ALJ entered an unfavorable decision. The Appeals Council

denied review on August 18, 2017.            As a result, the decision of the

ALJ represents the Commissioner’s final decision for purposes of

further appeal.     20 C.F.R. §§ 404.981, 416.1481.

             Decision of the Administrative Law Judge

     The ALJ made her decision at step five of the sequential

evaluation. She determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual

functional capacity (“RFC”) to perform medium work with limitations.

                       Errors Alleged for Review

     Claimant     asserts    the   ALJ       committed    error   in   improperly

rejecting the opinions on Claimant’s mental functioning by state

agency physicians.




                                         4
                 Evaluation of the Opinion Evidence

      In her decision, the ALJ found Claimant suffered from the

severe   impairments   of   chronic    obstructive    pulmonary   disease

(“COPD”), affective disorder, and anxiety.           (Tr. 22).    The ALJ

determined Claimant retained the RFC to perform medium work.        In so

doing, she found Claimant could lift/carry 50 pounds occasionally

and 25 pounds frequently; and could sit, stand, and walk for six

hours in an eight hour workday. Claimant was able to push/pull with

the extremities as she can lift/carry.       She needed to avoid even

moderate exposure to fumes, dusts, odors, and gases.        Claimant was

able to understand, remember, and carry out simple instructions with

routine supervision.   She was able to relate to supervision and a

limited number of co-workers on a superficial work basis.         She was

able to have only occasional contact with the public and was able

to adapt to a work environment.       (Tr. 26).

      After consultation with a vocational expert, the ALJ determined

Claimant could perform the representative jobs of small product

assembler and bench assembler, both of which the ALJ found existed

in sufficient numbers in the national economy.          (Tr. 31).   As a

result, the ALJ concluded that Claimant was not under a disability

since May 20, 2014, the amended alleged onset date of disability.

Id.



                                  5
     Claimant contends the ALJ erroneously rejected the opinions of

the state agency doctors who reviewed her medical record concerning

mental functioning. On December 6, 2014, Dr. Stephen Scott reviewed

Claimant’s records for a mental RFC assessment.              He found Claimant

had understanding and memory limitations, was markedly limited in

the ability to understand and remember detailed instructions, had

sustained concentration and persistence limitations, was markedly

limited in the ability to carry out detailed instructions, was

moderately    limited      in   the   ability   to   maintain   attention   and

concentration        for   extended    periods,      had   social   interaction

limitations, and was moderately limited in the ability to interact

appropriately with the general public.             (Tr. 75-76).

     As an additional explanation for the RFC, Dr. Scott stated

Claimant     could     understand,     remember,     and   carry    out   simple

instructions with routine supervision; Claimant can relate to

supervision and a limited number of co-workers on a superficial work

basis; Claimant has moderate limitations in relating to the general

public; and Claimant can adapt to a work environment.               (Tr. 77).

     Dr. Joy Kelley also provided a reviewing opinion on Claimant,

completing a mental RFC assessment dated February 23, 2015.                 She

concluded that Claimant had understanding and memory limitations;

was markedly limited in the ability to understand and remember

detailed instructions; had sustained concentration and persistence

                                        6
limitations; was markedly limited in the ability to carry out

detailed instructions; was moderately limited in the ability to

maintain attention and concentration for extended periods; had

social interaction limitations; and was moderately limited in the

ability to interact appropriately with the general public. (Tr. 90-

92).

       Dr. Kelley provided further explanation for the RFC and stated

Claimant    could   understand,   remember,    and   carry   out   simple

instructions with routine supervision; Claimant could relate to

supervision and a limited number of co-workers on a superficial work

basis; Claimant had moderate limitations in relating to the general

public; and Claimant could adapt to a work environment.        (Tr. 92).

       In her decision, the ALJ gave these opinions “great weight”.

The basis for this evaluation was (1) they had reviewed the medical

records and consultative examinations; (2) they had considered Dr.

Robert Spray’s medical opinion in limiting Claimant to simple

instructions; and (3) their opinions were consistent with and

supported by the medical evidence in the case.       For these reasons,

the ALJ reiterated that she gave the opinions “great weight” and

incorporated them into the RFC assessment.      She clarified that she

defined moderate limitations in relating to the general public as

occasional contact in the RFC.     (Tr. 29).

       Claimant’s argument, at first blush, would appear to involve

                                   7
splitting hairs between the ALJ limiting Claimant to “understand,

remember,     and     carry   out     simple      instructions     with    routine

supervision” and specifically directing that she cannot understand,

remember, and carry out detailed instructions, as the reviewers

noted.     These two directives appear to be two sides of the same

coin.     Upon delving further into the argument, the distinction is

more important than might be realized.

        “Markedly limited” is defined under the Social Security Program

Operations Manual System (“POMS”) as supporting “the conclusion that

the individual cannot usefully perform or sustain the activity.”

SSA POMS DI 24510.063.             Claimant cannot, therefore, perform or

sustain any activity involving understanding, remembering, and

carrying out detailed instructions, according to Dr. Scott and Dr.

Kelley whose opinions were given “great weight” by the ALJ. The ALJ

did not provide an explanation for adopting some portions of the

reviewer’s opinions but implicitly rejecting others - especially

involving opinions which were expressly given “great weight.”                  The

ALJ is required to consider all medical opinions, whether they come

from a treating physician or non-treating source.                         Doyle v.

Barnhart,     331    F.3d   758,    764   (10th    Cir.   2003);   20     C.F.R.   §

416.927(c).         He must provide specific, legitimate reasons for

rejecting any such opinions.          The ALJ must also give consideration



                                          8
to several factors in weighing any medical opinion. Id.; 20 C.F.R.

§ 416.927(d)(1)-(6). Moreover, an ALJ “is not entitled to pick and

choose through an uncontradicted medical opinion, taking only the

parts that are favorable to a finding of nondisability.”                 Haga v.

Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007).             In this instance,

the ALJ did not adopt the precise limitation found by the reviewing

medical professionals.

       The omission was not harmless to Claimant’s case.               In posing

hypothetical questions to the vocational expert, the ALJ stated

Claimant was “able to understand, remember, and carry out simple

instructions   with     routine   supervision”     but   did    not    reference

detailed instructions.        (Tr. 59).      In response, the vocational

expert identified automatic machine attendant, DOT #649.685-014,

press machine operator, DOT #584.665-014, and assembler of small

parts, DOT #706.684-022.      (Tr. 59-60).      Ultimately, the ALJ adopted

the    assembler   of     small   parts   and    bench   assembler       as    the

representative     jobs   Claimant   could   perform     in    the    decision   -

although this Court does not see in the record that the vocational

expert identified the latter job as available to Claimant.                    (Tr.

31).

       A review of the Dictionary of Occupational Titles reveals that

both of the jobs identified by the ALJ include a reasoning level of



                                      9
22, which requires the ability to “[a]pply commonsense understanding

to carry out detailed but uninvolved written or oral instructions.”

This exceeds the RFC limitation which would necessarily entail

simple   instructions    and   not    detailed     instructions   which    are

required for all of these representative jobs.            See, McKinnon v.

Astrue, 2010 WL 3190621, at 5 (D.Colo.); Allen v. Barnhart, 2003 WL

22159050, at 10 (N.D. Cal.). The responsibility to investigate any

discrepancies between the vocational expert’s testimony and the DOT

lies squarely with the ALJ.        Haddock v. Apfel, 196 F.3d 1084, 1091

(10th Cir. 1999).     In essence, the vocational expert and, in turn,

the ALJ identified representative jobs which Claimant could not

perform if the precise limitation provided by the reviewing doctors

had been incorporated in the RFC.          On remand, the ALJ shall re-

evaluate the RFC in light of the opinion evidence and make the

required modifications in order to align the opinions with the

limitations she finds.

                                   Conclusion

     The   decision     of   the    Commissioner    is   not   supported    by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth



     2
         The GED reasoning levels are associated with the level of
simplicity associated with a particular job. Cooper v. Barnhart, 2004
WL 2381515, at 4 (N.D. Okla.).

                                      10
sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the Opinion

and Order.

     IT IS SO ORDERED this 19th day of March, 2019.




                               ______________________________
                               KIMBERLY E. WEST
                               UNITED STATES MAGISTRATE JUDGE




                                11
